Title: From Benjamin Franklin to William Temple Franklin, 8 September 1784
From: Franklin, Benjamin
To: Franklin, William Temple


				
					
						My dear Child,
						Passy, Sept. 8. 1784—
					
					I have receiv’d no Line from you since that from Dover. I continue as well as when you left me. M. le Veillard is much better but still weak and cannot yet go abroad.— The rest of our Friends are well, and often enquire after you. I intended to have sent you some more Letters; but my Time has been all devour’d by Business and Visitors. The inclos’d Pacquet is from M. le Veillard. I have promis’d him that you will take care of it and deliver it immediately. It contains two Letters of Recommendation wch. I have given the Count at M. V’s Request, one to Dr. Price, the other to our Friend Vaughan. If it should be in your way to show him any Civilities, I would have you do it. He is a Man of Talents, and his Father was obliging to me when I was formerly in France. I have three Invitations to dine out to day, with Mesdames Brillon & Helvetius, & M. de Chaumont. But it is so excessively hot, that I shall stay at home.— We proceed gently with our Business. The Newspapers begin to come from Dover, so I would have you stop & pay off the others.— Thank Mr Thomson in my Behalf when you return. I am ever Your affectionate Grandfather
					
						B. Franklin
					
					
						P.S. Mesmer has complain’d to the Parliament of our Report, and requested that they would appoint Commissaries, to whom he might submit the Examination of—not his Theory and Practice, but—un Plan qui renfermera les seuls moyens possibles, de constater infailliblement l’existence & l’utilité de sa découverte. The Petition was printed. Many thought the

Parliament would do nothing in it. But they have laid hold of it to clinch Mesmer, and oblige him to expose all directly. So that it must soon be seen whether there is any difference between his Art & Deslon’s. Voici leur
					
				
				
					
						Arret du 6 7bre 1784—
					
					La Cour ordonne que par devant quatre Docteurs de la Faculte de Medecine, deux Chirurgiens, & deux Maitres en Pharmacie, Mesmer sera tenu d’exposer la Doctrine dont il annonce avoir fait la Decouverte & les procédés qu’il pretend devoir etre suivis & pratiqués pour en faire L’Application; dont sera dressé Procés verbal, pour icelui communiqué à M. le Procureur General, et rapporté en la Cour étre ordonné ce qu’il appartiendra.
					
						W. T. Franklin
					
				
			 
				Notation: B. Franklin Sept. 8 1784.—
			